FILED
                             NOT FOR PUBLICATION                            JAN 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSEPH E. RUBINO,                                No. 10-16223

               Plaintiff - Appellant,            D.C. No. 5:08-cv-00696-JW

  v.
                                                 MEMORANDUM *
ACME BUILDING MAINTENANCE; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                       James Ware, Chief Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Joseph E. Rubino appeals pro se from the district court’s summary judgment

in his employment action alleging race discrimination in violation of Title VII. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Leong v. Potter,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
347 F.3d 1117, 1123 (9th Cir. 2003), and we affirm.

      The district court properly granted summary judgment on Rubino’s race

discrimination claim because Rubino failed to raise a genuine dispute of material

fact as to whether ACME Building Maintenance treated similarly situated

individuals outside his protected class more favorably. See id. at 1124.

      The district court did not abuse its discretion in denying Rubino’s discovery

motions. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (noting that

“[b]road discretion is vested in the trial court to permit or deny discovery” (citation

and internal quotation marks omitted)).

      Rubino’s remaining contentions, including those regarding judicial bias, are

unpersuasive.

      We do not consider Rubino’s contentions raised for the first time on appeal.

See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                           2                                     10-16223